Exhibit 10.3

MEDBOX, INC.

8439 WEST SUNSET BLVD., SUITE 101

WEST HOLLYWOOD, CA 90069

April 3, 2015

YA Global Master SPV, Ltd.

c/o Yorkville Advisors Global LP

Investment Manager

1012 Springfield Avenue

Mountainside, New Jersey 07092

Gentlemen:

The Company has entered into a Securities Purchase Agreement, dated
September 18, 2014 (the “Original Purchase Agreement”) with YA Global Master
SPV, Ltd (the “Purchaser”) providing for the issuance of 5% Convertible
Debentures in the aggregate principal amount of $2,500,000 (the “Debentures”).
On September 19, 2014 the Company issued the first Debenture under the Original
Purchase Agreement to the Purchaser in the principal amount of $1,000,000. On
January 28, 2015 the Company amended and restated this $1,000,000 Debenture and
issued the Purchaser and Amended and Restated version of the Debenture
reflecting the modified terms. Also on January 28, 2015 the Company and the
Purchaser entered into an Amendment, Modification, and Supplement to the
Securities Purchase Agreement (the “Amendment Agreement”) which amended the
Original Purchase Agreement on January 28, 2015 (the Original Purchase
Agreement, as amended shall be referred to herein as the “Purchase Agreement”),
pursuant to which certain terms and conditions of the Original Purchase
Agreement were modified and the form of the Debentures to be issued at the
closing were updated. Capitalized terms not defined in this letter shall have
the meanings set forth in the Purchase Agreement.

This letter memorializes the parties understanding with respect to the waiver of
certain closing conditions under the Purchase Agreement with respect to the
Fourth Modified Closing and the Fifth Modified Closing as follows:

(i) The amount of the fourth Tranche shall be increased by $200,000 such that it
shall be a Tranche in the Principal Amount of the $300,000 for a Subscription
Amount of $300,000.

(ii) The amount of the fifth Tranche shall be decreased by $200,000 such that it
shall be a Tranche in the Principal Amount of the $1,000,000 for a Subscription
Amount of $1,000,000.

(iii) Purchaser hereby waives, with respect to the Fourth Modified Closing, the
condition that the Company has received its first comment letter form the
Commission in respect of the new Registration Statement to be filed as set forth
in Section 2.1(c) of the Amendment Agreement.

(iv) The waiver is subject to execution and delivery of mutually acceptable
forms of a Debenture and Warrant with respect to the Fourth Modified Closing.



--------------------------------------------------------------------------------

No other provisions of the Purchase Agreement have been waived, and this waiver
is limited to the Third Modified Closing.

The parties further agree that the Fixed Conversion Price, as defined in each of
the Debentures, has been reduced to $1.83 as a result of a dilutive issuance.

 

Very truly yours, Medbox, Inc. By: LOGO [g900849ex10_3pg002a.jpg] Name: Title:
CFO Acknowledged and Agreed: YA Global Master SPV, Ltd. By: Yorkville Advisors
Global, LP Its: Investment Manager By: LOGO [g900849ex10_3pg002b.jpg] Name:
David Gonzalez Title: Partner & General Counsel